ORDER

PER CURIAM.
Ellen 0. Dunn petitions for a writ of mandamus to direct the Merit Systems Protection Board to, inter alia, reopen her case and award her additional remedies.
Dunn filed a lawsuit in the United States District Court for the Eastern District of Virginia against the Department of the Army, alleging discrimination. Dunn also filed an appeal with the Merit Systems Protection Board concerning her later removal. After trial but before entry of judgment in the district court, the parties entered into a global settlement agreement that settled the district court action and the Board appeal. After notification from the parties, the Board dismissed the petition for review on September 9, 1999. Dunn was represented by counsel during the proceedings. Dunn did not seek review of the Board’s dismissal order.
The remedy of mandamus is available only in extraordinary situations to correct a clear abuse of discretion or usurpation of judicial power. In re Calmar, Inc., 854 F.2d 461, 464 (Fed.Cir.1988). A party seeking a writ bears the burden of proving that she has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable,” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).
Dunn has not shown that her right to a writ is clear and indisputable. Having settled the case nearly six years ago, Dunn now seeks to reopen her case at the Board, alleging that she was pressured into settlement, that there was a conspiracy or fraud resulting in the settlement, and that she could have received more relief than she obtained during settlement. Dunn has not demonstrated that she is entitled to mandamus relief.
Accordingly,
IT IS ORDERED THAT:
The petition for a writ of mandamus is denied.